



COURT OF APPEAL FOR BRITISH
COLUMBIA




Citation:



Paskall v. Scheithauer,









2014 BCCA 26




Date: 20140128

Docket: CA040038

Between:

Rhiannon Elizabeth
Paskall

Appellant

Respondent on Cross
Appeal

(Plaintiff)

And

Gabriel Joseph
Scheithauer

Respondent

Appellant on Cross
Appeal

(Defendant)

Corrected
Judgment:  Part of the quoted section in paragraph [50]
was corrected to become paragraph [51] on February 3, 2014.




Before:



The Honourable Madam Justice Saunders

The Honourable Mr. Justice Chiasson

The Honourable Mr. Justice Willcock




On appeal from:  An
order of the Supreme Court of British Columbia, dated
October 26, 2012 (
Paskall v. Scheithauer
, 2012 BCSC 1859,
Vancouver Docket M074718).




Counsel for the Appellant:



D.G. Cowper, Q.C.
R. Wishart





Counsel for the Respondent:



R.A. Easton

R.W. Morasiewicz





Place and Date of Hearing:



Vancouver, British
  Columbia

October 29-30, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 28, 2014





Written Reasons by:





The Honourable Mr. Justice Chiasson





Concurred in by:





The Honourable Mr. Justice Willcock





Concurring Reasons by:





The Honourable Madam Justice Saunders
(Page 29,
  para. 94)








Summary:

The
appellant, who suffered from cerebral palsy, was injured when she was struck by
an automobile while crossing a street in a marked crosswalk.  She contended she
crossed the intersection with care.  There was some evidence to the contrary.  The
appellant sustained serious injuries, including a traumatic brain injury. 
Medical reports filed initially by her suggested that she had made a
significant recovery from her injuries.  Shortly before trial, a new set of
medical reports supporting her contention that she had serious long term
adverse effects from her injuries was filed.  The trial was adjourned to enable
the defendant to obtain a medical examination of the appellant.  He did so, but
filed no medical reports in opposition.  The trial judge refused to direct a
verdict on liability and left the issue of contributory negligence with the
jury.  It found the appellant twenty percent at fault and awarded her
non-pecuniary
damages of $35,000, special damages of $10,137.68, $1,100 for past wage loss,
nothing for loss of future earning capacity and $36,100 for costs of future
care, which the jury rounded to a total of $82,400.00.  This award was
significantly lower than two pre-trial offers made by the defendant, who sought
costs payable to him from the date of his first offer. The judge refused to
make such or order.  On appeal, the appellant contended that the judge erred
leaving contributory negligence with the jury.  She asserted that the
non-pecuniary damages award was inordinately low and that the award of damages
was internally inconsistent.  The respondent cross appealed the judges
treatment of costs.

Held: appeal dismissed;
cross appeal allowed.  The judge did not err in leaving the issue of
contributory negligence with the jury.  The appellant contended that because
she was lawfully within a crosswalk she had special protection and was not
obliged to take heroic efforts or to exercise extreme vigilance.  Notwithstanding
her presence in the crosswalk, the appellant had a common-law duty to avoid a
foreseeable risk of harm to herself.  There was evidence on which the jury
could find that she did not do so.  The award of non-pecuniary damages was low,
but the issue for the jury was the extent to which the injuries sustained in
the accident persisted.  It was open to the jury to accept the defendants
contention that there were no long term adverse effects.  There was an
evidentiary basis on which the jury could make an award for future care which
was consistent with its low award of non-pecuniary damages.  The judge erred in
refusing to award the defendant post-offer costs based on an obligation to
provide information to the appellant on which she could evaluate his offers and
decide whether they ought reasonably to be accepted.

Reasons
for Judgment of the Honourable Mr. Justice Chiasson:

Introduction

[1]

The appellant, who suffers from cerebral palsy, was injured when she was
struck by a motor vehicle when crossing a street in a marked crosswalk.  Her
skull was fractured and she suffered a traumatic brain injury.  The respondent
admitted he was negligent, but contended the appellant was contributorily
negligent.

[2]

A jury awarded the appellant non-pecuniary damages of $35,000, special
damages of $10,137.68, $1,100 for past wage loss, nothing for loss of future
earning capacity and $36,100 for costs of future care, which the jury rounded
to a total of $82,400.00.  The jury held that the appellant was 20% at fault
for the accident.

[3]

The appellant contends that the trial judge erred in leaving the issue
of contributory negligence with the jury and that the jurys verdict is, in any
event, not sustainable; it is perverse.

[4]

The respondent cross appeals, contending the judge erred in his
treatment of costs.

Background

[5]

The accident occurred on November 27, 2005 on Prairie Avenue in
Port Coquitlam, British Columbia.  Prairie Avenue is a two-lane road running
east and west.  The respondents vehicle was travelling west.  The appellant
was crossing from south to north and was struck just after entering the
westbound lane.

[6]

Mr. Hnat was driving east on Prairie Avenue.  He saw the appellant
enter the crosswalk and brought his vehicle to a stop.  He observed the
respondents approaching vehicle.  As the appellant crossed in front of his
vehicle, Mr. Hnat flashed his lights because he was concerned.  The
respondent was lighting a cigarette and did not see the flashed lights.  He saw
the appellant only at the last minute.

[7]

The appellant testified that she entered the crosswalk with care and
kept a lookout as she crossed the street.  Both Mr. Hnat and an eyewitness
gave evidence to the contrary.  The latter stated that the appellant paused
only a second or two before leaving the sidewalk, she did not look west before
doing so, put her arms in the air kind of violently toward eastbound traffic,
crossed the street quickly and did not look right or left.  Mr. Hnat said
that the appellant did not stop before leaving the sidewalk and did not look
either east or west.  He swore to himself, but stopped his vehicle.

[8]

The appellant was 20 years old at the time of the accident.  She was
diagnosed with a form of cerebral palsy when she was a child.  It affected her
lower limbs, resulting in a distinctive walking gait.  The disease had no adverse
cognitive effects.  Because of her gait, the appellant was prone to falling.  On
at least one occasion, this resulted in a concussion.

[9]

After the accident, the appellant was taken to a hospital where she
remained for 12 days.  In her factum, the appellant described her injuries
as follows:

(a)        Skull
fractures, including left temporal skull fractures as well as a basal skull
fracture;

(b)        A
traumatic brain injury;

(c)        Dislocation
or fracture of the bones of the middle ear resulting in permanent conductive hearing
loss and constant tinnitus (ringing);

(d)        Injury
to the tearduct of her left eye causing blurred vision, requiring repair by an
op[h]thalmologist, and resulting in permanently reduced tearing;

(e)        Contusions, abrasions, and soft
tissue injury to the right wrist.

[10]

The trial was scheduled for June 13, 2011.  On May 5, 2011, it
was adjourned by Madam Justice Fitzpatrick.  She provided the background for
the adjournment application:

[4]        On May 9 and October 15, 2009, counsel for
the plaintiff served a variety of medical-legal reports. I do not propose to
review those reports in great detail, but would summarize them as follows:

(a)        Dr. Anton is a
physical medicine and rehabilitation specialist who examined Ms. Paskall
on July 5, 2006. He examined Ms. Paskall and also obtained some
collateral information from her mother. He identified Ms. Paskalls
pre-existing condition of cerebral palsy. He stated that he did not think that Ms. Paskall
probably had any residual cognitive impairments as a result of her brain
injury, based on information he had at the time. He confirmed her hearing
impairment arising from the accident (on which there is also no dispute), and
went on to state that her impairments and participation restrictions are mainly
due to her pre-existing condition of cerebral palsy.

(b)        Dr. Greenstone is a
general practitioner who saw Ms. Paskall just shy of three years after the
accident. He concluded that all problems relating to the accident had resolved,
except for the deafness.

(c)        Dr. Caillier is also
a physical medicine and rehabilitation specialist who examined Ms. Paskall
in March 2009. She reviewed numerous records, including the report of Dr. Anton.
She similarly concluded that Ms. Paskalls current impairments were mainly
due to her pre-existing cerebral palsy.

(d)        Dr. Hayden, a
neuropsychology specialist, saw Ms. Paskall in March 2009. This assessment
appears to have arisen based on the earlier recommendations of both Dr. Anton
and Dr. Caillier. Dr. Hayden noted a mild to moderately severe brain
injury, but stated that she expected that the cognitive inefficiencies noted
would have a modest impact on Ms. Paskalls optimal functioning.

[5]        Based on these reports, defendants counsel stated
that he understood that Ms. Paskall had essentially recovered from the
accident and accordingly, did not see the need to obtain further expert
opinions on the medical issues.

[6]        On January 8, 2010, Ms. Paskall was examined
for discovery. Other than some short-term memory difficulties, she did not
mention any other cognitive problems. At that time, it appears that Ms. Paskall
had been off work for approximately one month after the accident, but had
returned to her job as an early childhood educator without any difficulty. It
was this period of time that she confirmed would be the basis for her loss of
wage claim.

[7]        On March 21, 2011, plaintiffs
counsel served another set of expert medical-legal reports. This was the last
day of service for the plaintiffs reports, as it was 84 days before the start
of the trial.

[11]

The new reports supported the appellants contention that she was
suffering serious problems as a result of the accident.  In addition, a life care
plan was delivered.  The judge noted that it outlined substantial support
services which are now being claimed by [the appellant].  The services were
said to cost approximately $2 million.

[12]

The respondent took the position that the appellants claim was recast
completely, both in terms of the medical opinions and the underlying factual
basis for them.  He asserted that the major issue that now looms is how much
of [the appellants] future problems arise from her pre-existing cerebral palsy
as opposed to the brain injury.

[13]

Fitzpatrick J. rejected the appellants contention that the new reports
simply buttressed and fortified the earlier reports, noting that on April 7,
2011, counsel for [the appellant] himself stated that, our assessment of
damages has changed dramatically based on the reports delivered in March 2011. 
The respondent stated that he needed time to investigate the new assertions and
required an independent medical examination by Dr. Persky.  The judge
ordered an adjournment and ordered the respondent to make a $20,000 advance
payment as a condition of the adjournment.

[14]

At the respondents request, the appellant was examined by Dr. Persky. 
No medical reports were delivered by the respondent.

[15]

At trial, the appellant did not call any of her treating physicians to
give evidence.  Their clinical records were provided to the appellants
counsel.  He supplied them and the original reports to the experts whose
reports were delivered in March 2011.  The appellant relied on these reports. 
In his factum, the respondent described the situation as follows:

Dr. Richard Beauchamp
/ Orthopaedic Physician

17.       Dr. Anton, Dr. Sbordone and Dr. Smith,
among others, referred to Dr. Beauchamps statements.  He treated Ms. Paskall
from her childhood.  In his August 28, 2002 report he said she developed low
back pain in April 2002 which became constant.  X‑rays showed a
Grade 1 spondylolisthesis at L5‑S1 and a pars defect at L3‑4
with no listhesis.  Either the spondylolisthesis or an instability from a
laminectomy was the likely cause of the back pain.  He recommended physiotherapy. 
She did not like physiotherapy and did not get it.

18.       After the MVA, Dr. Beauchamp saw Ms. Paskall. 
His June 21, 2006 clinical record was Exhibit 35.  He said she had
suffered constant low back pain radiating into her shoulders for four years. 
The back pain had gotten worse after she started Pilates.  She had a stilted
walk with obvious knee hyperextension causing back problems.  He offered to see
her again in three to four months.  She did not see him again.  She confirmed
in cross most of what he recorded.

Dr. G. Greenstone / GP

19.       Dr. Greenstone was
Ms. Paskall
s
long time GP and saw her many times before and after the MVA.  In 2006, she
asked whether she could do Pilates.  He said yes.  She asked about her hearing
loss and whether she should have surgery to restore her hearing or use a
hearing aid. She spoke to him about walking aids, a wheelchair, whether she
should take medication and, if so, what.

20.       Dr. Greenstone reported to Ms. Paskalls
counsel October 20, 2008.  Quotes from this were in Dr. Sbordones
and Ms. Caseys reports that the clinical history has shown that all of
the problems [from the MVA] have resolved except for the conductive deafness. 
Ms. Paskall agreed in cross to the effect she had made no orthopaedic or
cognitive complaints to Dr. Greenstone attributable to the MVA until years
after the MVA.  She told him, after his October 20, 2008 report, that she
had suffered vertigo from November 2005 until April of 2006.

Dr. M. Javidan /
Neurologist

21.       Dr. Javidan treated Ms. Paskall before
and after the MVA.  Dr. Sbordone, among others, referred to him.  Dr. Javidan
treated her for a Grand Mal seizure February 16, 2004.  She was quoted
telling him her brain could not handle more than one task at a time.  He
recommended medication to prevent more seizures.  She did not take it.  Most
information in his records was confirmed at trial by Ms. Paskalls
mother.  Ms. Paskall saw him again February of 2006 after either a fall
during a second Grand Mal seizure or a fall without a seizure.  In either case,
she suffered a concussion in that fall.  After it, on his recommendation, she
had a brain MRI.  He did not see her thereafter.

Dr. Winston Gittens /
Neurosurgeon

22.       Dr. Gittens treated Ms. Paskall at RCH
after the MVA and then in follow‑up.  Dr. Longridge referred to
his January 5, 2006 report.  It became part of Exhibit 19.  Dr. Stimac,
the forensic radiologist, referred to his consultation reports and these became
Exhibit 6.  Dr. Gittens report to Ms. Paskalls counsel of
September 9, 2008 was not an exhibit but Dr. Anton and Dr. Sbordone
gave evidence about it.  Dr. Gittens said many head injuries, such as the
Plaintiffs, improved without sequelae, some not.  Dr. [Stimac] and Dr. Anton
said the same thing at trial.  Dr. Gittens said the Plaintiff had a normal
GCS of 15 when he assessed her the night of the MVA.  On January 3, 2006 he
believed she was doing well, needed no follow‑up, should go to work and
should resume all activities.  Ms. Paskall confirmed she was told these
things by Dr. Gittens.  She said to the effect she reported no spinal
injuries from the MVA while at RCH.  Dr. Sbordone referred to Dr. Gittens
prognosis for a full recovery save for the left hearing loss.  In his opening,
Ms. Paskall
s counsel told the jury Dr. Gittens was
head of neurosurgery at RCH and would give evidence at trial.  Dr. Gittens
did not do so.

Dr. Vargas and Dr. Kwak
/ Otolaryngologists

23.       The reports of these experts on inner ear
disturbances and vertigo were referred to at trial by Dr. Longridge, Ms. Paskalls
forensic otolaryngologist, becoming part of Exhibit 19.  Dr. Kwak
said he saw Ms. Paskall December 16, 2005.  She reported no vertigo to
him.  His ENT examination was unremarkable apart from partial left hearing
loss.  He referred her to Dr. Vargas.  Dr. Vargas said Ms. Paskall
had some spinning sensations with some head movement, annoying but not
disabling, and some left-sided tinnitus which she ignored.  She confirmed the
substance of this in her trial evidence.  Apart from the left ear issue, her
ENT examination was normal.  Dr. Vargas advised her re the choice between
surgery to restore her hearing or using a hearing aid.  She chose against
surgery.

Dr. David Fine /
Ophthalmologist

24.       Dr. Fine treated Ms. Paskall for her left
eye injury.  His records were referred to by the forensic experts.  After Dr. Fines
treatment, she used drops in her left eye a few times each week.  After his
treatment, she had no problem with blurry vision.  Ms. Paskall confirmed
the substance of this in her trial evidence.

Dr. Riad Shahid /
Orthopaedic Surgeon

25.       Ms. Paskall fell in June of 2007 and suffered
a stress fracture in her left foot.  She was treated by Dr. Riad Shahid. 
He applied a below knee cast.  He strongly advised her to go to the Cerebral Palsy
Clinic for management of the fractured foot.  He was quoted by Dr. Anton
as saying it could not be expected she would walk as she did prior to this foot
injury.  She re-fractured the same foot later and was in a cast to treat her
left foot at the trial.  She had not followed Dr. Shahids advice to go to
the clinic.  She said her left foot never healed properly.

Forensic Experts

26.       Ms. Paskalls counsel substituted new forensic
experts for original ones as trial approached.  Dr. Robert Sbordone substituted
as forensic neuropsychologist for Dr. Sherri Hayden.  Jane Casey
substituted as cost of care expert for Tracy Berry.  Dr. Hugh Anton was
the original forensic physiatrist.  Her counsel later retained Dr. Lisa
Caillier and then Dr. David Berbrayer, other physiatrists.  At trial, he
called Dr. Anton and Dr. Berbrayer but not Dr. Caillier.  The
statements and data collected by Dr. Hayden and Dr. Caillier,
especially that of Dr. Hayden, were referred to in the reports of Ms. Paskalls
forensic experts and so were before the jury.

Dr. Lisa Caillier /
Physiatrist

27.       The jury had before it, through Ms. Paskalls
other forensic reports, Dr. Cailliers statement that all Ms. Paskalls
symptoms of vertigo, dizziness and decreased balance had resolved by March of
2009 and were not limiting her.

Dr. Sherri Hayden /
Neuropsychologist

28.       Dr. Hayden had Ms. Paskall do a
neuropsychological test battery April 6, 2009.  Her scoring of it was
factual, not opinion, evidence and Dr. Sbordone used it.  He summarized
the scoring in his report and in chief and was extensively cross examined about
it.  By the end of cross, the jury had full evidence about Dr. Haydens
test results and Dr. Sbordones opinions of them.  Cognitive deficits
found by these tests could be either pre‑existing or caused by brain
injury.  These scores, however, showed Ms. Paskall exhibiting little in
the way of cognitive deficits, however caused.

29.       Dr. Sbordone
summarized Dr. Haydens testing.  Ms. Paskalls intellectual functioning
scored average.  Her attention, concentration and language skills scored
average to high average.  Her memory scored average on all verbal measures.  On
standardized executive function tests, she scored average or above average.  Dr. Sbordone
criticized Dr. Hayden for giving quantitative executive function tests and
for relying on quantitative neuropsychological test data.

[Appeal book and transcript
references deleted.]

[16]

The trial judge was asked to give a directed verdict on liability and
not to put the issue of contributory negligence to the jury.  On June 19,
2012, he declined to do so, saying:

[2]        Clearly, there are two legal principles at play
here. One is the basic principle stated in numerous cases that once a plaintiff
has safely entered a crosswalk, absent any overt negligence that could mislead
the motorist, the pedestrian may assume that the right-of-way will be yielded.
The other principle is the one stated also a few times, particularly by Madam
Justice Gray in
Dionne v. Romanick
, 2007 BCSC 436, that having the
right-of-way does not eliminate the common law duty to use care for ones own
safety. The balancing of those two principles is a matter of finding the
applicable standard of care in the circumstances and is clearly a question of
fact for the jury in each case.

[3]        Mr. Vecchio relies on
Olesik v. Mackin
,
[1987] B.C.J. No. 229 (S.C.), where Mr. Justice Taylor said that the
defendant must establish the distance at which the pedestrian should have
realized that the defendants car was not going to stop; that it would then
have been possible for such a pedestrian, by stopping, going back, or rushing
forward, to avoid the car; and that a reasonable person in the plaintiffs
circumstances would have taken and succeeded in such evasive action. I do not
take that to mean that precise scientific or accident reconstruction evidence
is necessary to establish that in every case.

[4]        This was a marked crosswalk under a streetlight
with a straight road, and the plaintiff was struck when she was more than
halfway across the street. Both the plaintiffs crossing and the approach of
the defendants vehicle were visible to two witnesses.

[5]        Although both sides have called engineering
evidence, in my view the jury would not need scientific evidence of speed,
stopping distance, et cetera, to conclude that the defendant failed to keep a
proper lookout, and defence counsel has quite properly indicated that this
point will be conceded in front of the jury.

[6]        The same facts, in my
view, constitute some evidence on which the jury could consider and conclude
whether there was a point when the plaintiff, before crossing the centerline,
ought to have realized that the defendant was not respecting her right-of-way.
I think it will be appropriate, in instructing the jury on apportionment, to
refer to the plaintiffs right-of-way as a factor that should be considered in
apportionment, but in my view, this is not a case where the issue of
contributory negligence can properly be taken away from the jury.

[17]

The respondent made two formal offers to settle: $300,000 on April 7,
2011, shortly before the first scheduled trial date; $700,000, including the
$20,000 advance, on April 26, 2012.  The trial began on May 28,
2012.  After the jurys verdict, the respondent applied for costs arising out
of its offers.

[18]

In his ruling on costs, the trial judge referred to Rule 9-1(5) and
(6) of the
Supreme Court Civil Rules
.  They state:

(5)  In a proceeding in which an offer to settle has been
made, the court may do one or more of the following:

(a)  deprive a party of any or all
of the costs, including any or all of the disbursements, to which the party
would otherwise be entitled in respect of all or some of the steps taken in the
proceeding after the date of delivery or service of the offer to settle;

(b)  award double costs of all or
some of the steps taken in the proceeding after the date of delivery or service
of the offer to settle;

(c)  award to a party, in respect
of all or some of the steps taken in the proceeding after the date of delivery
or service of the offer to settle, costs to which the party would have been
entitled had the offer not been made;

(d)  if the offer was made by a
defendant and the judgment awarded to the plaintiff was no greater than the
amount of the offer to settle, award to the defendant the defendant's costs in
respect of all or some of the steps taken in the proceeding after the date of
delivery or service of the offer to settle.

(6)  In making an order under
subrule (5), the court may consider the following:

(a)  whether the offer to settle
was one that ought reasonably to have been accepted, either on the date that
the offer to settle was delivered or served or on any later date;

(b)  the relationship between the
terms of settlement offered and the final judgment of the court;

(c)  the relative financial
circumstances of the parties;

(d)  any other factor the court considers appropriate.

[19]

The judge dealt with costs as follows:

[34]      The onus of proof at trial is on the plaintiff. The
defendant is under no obligation to produce medical evidence and may rely
entirely on cross-examination of the plaintiff and the plaintiffs medical
experts to support an argument that the plaintiff has failed to prove damages.
That is what defence counsel chose to do in this case, apparently with great
success.

[35]      But the onus of proof at trial is not necessarily
relevant to the question of whether an offer made before trial had some
relationship to the claim or could be easily evaluated. In choosing to
defend this case in the way he did, the defendant also chose not to provide the
plaintiff with evidence on which she could judge the reasonableness of the
offers to settle. With the plaintiffs medical reports in hand, and in the
absence of contrary medical opinions, I do not see how reasonable counsel could
have recommended acceptance of either of the defendants offers or justified
such a recommendation to the plaintiff.

.

[37]      In this case, I find
the consideration under R. 9-1(6)(a) to be determinative. I am not only unable
to say the offers ought reasonably to have been accepted, but I find that they
could not reasonably have been accepted in the context of the evidentiary
vacuum in which they were presented. I conclude the plaintiff is entitled to
her costs as if the offers had not been made.

[20]

The judge awarded the appellant 80% of her taxable costs and
disbursements.

Positions of the
parties

[21]

The appellant contends that the jurys verdict is perverse.  She also
states that the judge erred in law in declining to order a directed verdict on
the issue of contributory negligence.

[22]

The respondent asserts that the verdict is not perverse and that the
judge did not err in leaving the issue of contributory negligence to the jury.

[23]

The respondent cross appeals, contending that the judge erred in
refusing to award costs reflecting his offers to settle.

Discussion

The damages award

[24]

The appellant states the applicable law in her factum:

This Court will set aside a perverse verdict or one that is so
plainly unreasonable and unjust as to satisfy the Court that no jury reviewing
the evidence as a whole and acting judicially could have reached it.

McCannell v. McLean
,
[1937] S.C.R. 341
per
Duff C.J.C. at p. 343.

The respondent does not quarrel with this statement of the
law.

[25]

The appellant contends that the award of $35,000 for non-pecuniary
damages was unreasonable.  She asserts that this amount would be at the low end
of damages for a soft-tissue injury.  In the present case, she suffered a skull
fracture, traumatic brain injury and hearing loss.  She states that the award
failed to take into account the magnifying effect of the injuries on the
[appellants] pre-existing limitations.

[26]

The respondent concedes that the appellant suffered serious injuries,
but he states that is not the issue.  The issue is the effect of those injuries
on the appellant.

[27]

The appellant states in her factum:

Because the verdict
is perverse, it is unnecessary to assert that the trial judge erred in law in
declining to declare a mistrial.  Nevertheless, the most plausible explanation
for the perverse verdict is defence counsels reference to inadmissible
evidence.

[28]

At the hearing, counsel for the appellant confirmed that he was not
advancing the judges refusal to declare a mistrial as a ground of appeal.  The
appellant contends that the conduct of counsel may have infected the jury and
resulted in an unreasonable verdict despite the judges correcting
instructions.

[29]

The appellant directed us to a number of allegedly offensive portions of
the address to the jury by counsel for the respondent at trial, who was not
counsel on this appeal.  Counsel noted that the appellants experts were hired
for the trial and stressed what he described as a conundrum: her case was
advanced by these experts and not her treating physicians.

[30]

The following are examples of comments of counsel to the jury:

Theres a huge conundrum in this case, I suggest,
and that is:  We have basically five years -- more than five years after the
accident where we have Ms. Paskall initially saying to Dr. Anton,
along with her mother saying it, and dont forget that too, No problems.  We
have a series of doctors that she has seen for treatment.  No problem.  And
then in November of 2010, about six months before the trial date that was set,
we have Mr. Vecchio call Dr. Anton and say theres been a worsening
in her condition.  Its the first sign that Dr. Anton knew of it.  And
then we have these reports start tumbling in, in preparation for the trial,
that paints a completely different picture.



These are the plaintiffs treating physicians. 
We know, from the clinical records weve seen, what they thought.  They didnt
think there was anything wrong.



I talked about how you havent heard from Dr. Greenstone,
you havent heard from Dr. Kwak, Dr. Vargas, Dr. Javidan, Dr. Beauchamp,
Ms. White.  Who have you heard from?  Youve heard from hired experts. 
Youve heard from hired experts, two from the States, two from Toronto.



[Y]ouve got all
these doctors that were treating, not being set up for litigation, all saying
shes fine; Dr. Greenstone, I think in 08, having had a conversation with
Ms. Paskall and reporting everything is fine except the hearing.   Why
are we not hearing from Dr. Hayden?   [W]e know a lot of the testing that
Dr. Hayden did and -- because Dr. Sbordone got it, and we know -- we
have a hint of what she thought.  Not very significant.

[31]

Counsel for the appellant raised the issue with the trial judge.  He
complained that counsel for the respondent had referred to opinions that were
not in evidence.  The judge suggested that counsel consider the matter
overnight.  It was addressed the next day.

[32]

Appellants trial counsel asserted that the respondents counsel had
stated that these doctors were saying that there was no problem.  He referred
to the passage in which respondents counsel said, [w]e know, from the
clinical records weve seen, what they thought.  They didnt think there was
anything wrong.

[33]

Counsel for the appellant was advised by the judge that he would give a
limiting instruction emphasizing that the jury must not consider opinion
evidence that was not adduced at the trial.  Counsel argued that it was too
late to do so and that the harm could not be remedied.  In discussing the
matter with counsel for the respondent, the judge referred to the passage noted
in the previous paragraph as really troubling.  Counsel agreed that the
statement needed to be addressed and that he would do so.

[34]

The judge agreed that counsel for the appellant had raised a serious
concern, but he refused to direct a mistrial.

[35]

Counsel for the respondent addressed the issue as follows:

Any opinion from
anyone who hasnt been called before you is hearsay, and Im in no way relying
upon that.  The test results that we reviewed, because Dr. Sbordone
reviewed them, those are clinical records and theyve been entered.  And for
whatever value they are, hes reviewed them and he was cross-examined
thoroughly on it.  Anyone who hasnt been called here as a witness is not --
has not given you any opinion, and if anyone has said something that someone
has said as an opinion, thats hearsay, and Im not asking you to rely on that
in any way whatsoever.   Im not saying that theres any other opinion that
you should be relying on.  If its hearsay, its not before you.  All right?

[36]

The judge dealt with the matter in his charge to the jury, stating:

Some experts have also considered the opinion of
other experts, including some experts who did not testify and whose written
reports were not made exhibits.  For example, there have been many references
to the reports of a Dr. Hayden, who you have not heard from.  Some experts
have quoted portions of her report directly in their own reports; others have
been asked about portions of Dr. Haydens reports or her test results in
cross-examination.

Evidence of what someone who did not appear in
court may have said to someone else outside of the court is called hearsay
evidence, and it is normally not admissible for any purpose.  That is because
the person who made the statement had not sworn to tell the truth at the time,
may or may not have been accurately quoted by the person who referred to that
statement in court, and the person who made the statement cannot be
cross-examined.

[W]ith one limited except that I will discuss
later, you cannot base any findings of fact on statements made by doctors or
anyone else who did not testify, and you cannot, under any circumstances,
consider anything that you may have heard about opinions expressed by experts
who did not testify.



[W]hen someone just quotes an opinion of
someone else who did not give evidence, we do not know the facts and assumptions
and the information that that opinion was based on.  They may or may not have
had all the information that was available to the people who testified.



Medical experts and treating doctors who were not
called may or may not have agreed with some or all of what you have heard from
the experts who did testify.  You should not speculate on what any of them
might have said or give any weight to anything counsel might have suggested
about what their opinions might be.  You must decide this case on the basis of
the evidence, including the expert evidence, that you have before you and that
you accept.



Again, please
remember clinical records are only evidence as to the facts observed or seen by
the doctor.  They are not admissible as evidence of any opinion that you might
find contained in them.

[37]

In my view, once it is determined that a corrective instruction was
appropriate and adequate, the matter ends.  This Court must assume that juries
act judicially and responsibly, that is, the instructions of trial judges are
followed unless there is a clear basis for finding otherwise (
Hovianseian
v. Hovianseian
, 2005 BCCA 61 at para. 25).  It is not appropriate for
this Court to speculate on whether the jury may have disregarded the judges
corrective instruction.

[38]

That said, in my view, the comments of counsel for the respondent and of
the judge appropriately dealt with the matter.  It would be complete
speculation to assume that the jury improperly considered the evidence based on
the offending comments of counsel.

[39]

In her factum, the appellant advanced a number of [o]ther possible
explanations for the jurys approach to damages.  For example: the appellants
tenacity to deal with her problems worked against her; the jury assumed that
she should not be compensated for her hearing loss because of her statement
that a hearing aid improved her hearing for some purposes; [p]erhaps the jury
took a censorious view of the [appellant].  I believe these to be pure
speculation.

[40]

In my view, the appellants only avenue of attack on the award of
non-pecuniary damages is that it is
per se
unreasonable.  The
appellant certainly says it is.  The respondent states that the appellant unsuccessfully
gambled on the weight of the new medical and care reports.

[41]

He asserts that if those reports and her evidence on which they were
based were accepted, she would have received a significant award; if they were
not, she would be awarded limited damages.  A review of the cross-examinations
of the medical witnesses and the appellant shows the thrust of the respondents
attack.  He emphasized the absence of complaints shortly after the accident and
for many years subsequently.  The complaints surfaced contemporaneously with
the presence of new medical experts.  The appellants friends and common-law
husband were not called as witnesses.  There was significant evidence of
extensive social and physical activities of the appellant.

[42]

The injuries sustained by the appellant were significant, but there is
no schedule for an award of non-pecuniary damages based on the nature of the
injuries sustained.  The function of damages in tort is to put the claimant
into the position she would have been in had the tort not occurred. 
Compensation for the trauma and pain of her injuries is required, but further
compensation requires proof of ongoing adverse effects.  It is apparent that
the jury, in its award of non-pecuniary damages, did not accept that the
appellant has serious, ongoing adverse effects.

[43]

Although the award for non-pecuniary damages appears to be low, in my
view, it was open to the jury to make it.  It reflects the jurys consideration
of the fact the appellant was injured seriously and its assessment that her
injuries did not have a long-term serious effect.  I see no basis on which this
Court could interfere with it.

[44]

I comment on the hearing loss suffered by the appellant as a result of
the accident.

[45]

The appellants hearing loss was addressed in the respondents factum as
follows:

While Ms. Paskall
had tinnitus, she tuned it out. She told Dr. Anton she managed well with
the hearing aid. She preferred the hearing aid over surgery which could restore
her hearing but with no success guaranteed. Blurry vision had resolved. She
needed eye drops a few times each week.

[46]

There was some evidence that the hearing aid improved the appellants
hearing to some degree.  The appellant claimed for the costs of hearing aid
maintenance as part of her claim for costs of future care for which she was
awarded $36,100 in total.  I am not able to conclude that the jury did not take
into account the appellants hearing loss injury in its assessment of damages.

[47]

The appellant attacks other components of the jurys damages award.

[48]

The appellant contends that the award of future care costs was woefully
inadequate.  As noted, it totalled $36,100, but she states the present value of
hearing aids and related costs was in excess of $22,000.  The appellant
observes that an award of $14,000 translates to an annual sum of less than $600
which, for care costs over the rest of the [appellants] life is wholly
unreasonable.

[49]

The components of the jurys awards for pecuniary damages are not
stated, but it is common ground that the appellant sustained a hearing loss as
a result of the injury.  The jury was not obliged to accept the full claim for
hearing aids and related costs, although it certainly may have done so.  As to
the balance of the claim for future care, if the jury concluded that the
appellant sustained no ongoing, serious effects caused by the accident, it was
entitled to award her only a very modest amount of damages.

[50]

The appellant contends that the jurys award is perverse because it is
internally inconsistent.  The respondent asserts that the appellant should have
taken this position when the verdict was announced so that the judge could
point out the inconsistency to the jury giving it an opportunity to resolve the
problem.  In
Balla v. I.C.B.C.
, 2001 BCCA 62 at para. 15, this
Court made it clear that this is the preferred practice stating:

Rule 41(2) [now Rule 12-6(7)]
contemplates that following a verdict with conflicting answers the trial judge
may give the jury any redirection the court thinks appropriate and send the
jury back for further deliberation. This option is available to the trial judge
before directing a retrial. While that re-direction under the Rules is not
mandatory, and remains a matter for the discretion of the trial judge, it seems
to me that where the verdict of the jury, if left to stand, will make an appeal
necessary that the judge ought to point out to the jury the inconsistency in
its verdict and request it to reconsider the matter.

[51]

The appellant asserts that the jurys award for the costs of future care
is not consistent with its award of special damages.  The jury assessed the
latter damages at $10,137.68.  Although the components of this award were not
stated, looking at the claim, it is apparent that the jury must have accepted
the cost of a wheelchair and scooter purchased by the appellant before trial.

[52]

This Court has ordered a new trial when portions of a jurys award are
inconsistent to the extent that it is not possible to ascertain on what basis
the jury made its award (see, for example:
Novak v. Lane
, 2000 BCCA 267
at para. 8), but this Court also has expressed caution in attempting to
rationalize the components of a jury award (see, for example:
Unger v. Singh
,
2000 BCCA 94).

[53]

The jurys non-pecuniary award was not a token award.  In my view, it
recognized that the appellant had sustained serious injuries in the accident,
but without continuous adverse effects.  The appellant asserts that the latter
proposition is not consistent with the jurys award for the costs of future
care because that apparently included the costs of wheelchair and scooter the
appellant purchased after the accident and before trial.  In that context, the
appellant asserts the jury must have concluded that the appellant did have
continuous adverse effects.  This could be one interpretation of the jurys
award.  The question is whether there was evidence on which the jury could have
reimbursed the costs of the wheelchair and scooter in light of its apparent
conclusion she suffered no continuous adverse effects from the accident.

[54]

There was evidence that the appellant was prone to fall as a result of
her cerebral palsy.  She sustained a concussion on at least one occasion.  In
the accident, she suffered a traumatic brain injury.  Further falls represented
potentially serious danger to the appellant.  Dr. Berbrayer testified:

Q         --  But the general statement
is persons who are marginal walkers and adolescents may require a wheelchair or
a scooter part time in their 20s?

A          Marginal walkers.  But shes
not; shes a hip-hop dancer.

Q         She is, and she has been for
three years or four years after the accident.

A          But shes not a marginal
walker at that time, but she does require a wheelchair and scooter now because
--

Q         Part of the time?

A          Part of the time.

Q         And that is to stop her --
and I think Dr. Anton has said in his letter, and you probably read it, thats
because he is concerned about her falling?



Q         And someone with CP probably
shouldnt be hip-hopping for too long?

A          Not
if theyre going to fall, no.

[55]

The appellant stated:

Q         Why did you -- you got a
wheelchair and you got a scooter recently.  Why did you go and get those?

A          I
had kept falling and hitting my head, and I had reached a point where if I keep
falling and hitting my head, I might not have my brain the way it is now.  And
I had to really be strong and say, yes, I need -- I need help, and its not
easy for me to admit that.

[56]

Counsel stated the respondents position to the
jury as follows:

Shes certainly fallen and hit her head a couple of times since the
accident.  Shed fallen and had problems before the accident.  But now it
appears she is wisely finally agreeing that shes got to resort, for longer
distances, to a wheelchair, and for even longer distances, a scooter, and she
shouldnt be experiencing those kinds of things further.  Shes finally acknowledging
that she should be taking more care of herself.

[57]

In my view, on the evidence it was open to the jury to conclude that the
appellant did not sustain serious, ongoing adverse effects from the accident,
but to award her special damages directed towards protecting her from potential
future danger because she sustained a head injury in the accident.  Further
falls and a subsequent head injury potentially risked more serious
consequences.  The use of a wheelchair and scooter helped to protect her from
this contingency.

[58]

In my view, the damages award is not internally inconsistent.

[59]

I shall address the contention that the judge erred in leaving the issue
of contributory negligence with the jury, but, in the context of the damages
award, I deal with the appellants position that this exposed her to a greater
risk that the jury would reject her position.  As counsel framed the point,
leaving contributory negligence with the jury gave it a moral licence to feel
more comfortable rejecting her evidence and position.

[60]

In my view, this proposition is speculation, but, in any event, it is
not a basis on which a judge could refuse to leave an issue of liability with a
jury.  Either there was a basis for doing so, or there was not.

[61]

The appellant contends the jury erred in failing to award her anything
for loss of future earning capacity.  Apart from the fact that not making such
an award is consistent with the conclusion the appellant did not sustain
serious, ongoing adverse effects, there was ample evidence to support the
jurys conclusion.  The appellant worked after the accident; she was very
active physically and socially; while she had some difficulties with some
supervisors, the evidence did not support the accident as the cause.

[62]

I would not interfere with the jurys award of damages.

Contributory negligence

[63]

The issue here is not the jurys determination that the appellant was
20% at fault for her injuries.  It is whether the judge erred in refusing to
direct a verdict on liability and in leaving contributory negligence with the
jury.

[64]

The appellant contends that because she was properly in the crosswalk,
she had the right-of-way and no obligation to ascertain whether the
respondents vehicle was a danger to her.  In her factum, she states:

Because the [appellant] had the right of way she was not
negligent in failing to check at the mid-point of the road to make sure
vehicles were respecting that right of way.  She was not obliged, through some
heroic effort, to take evasive action such as leaping out of the way.



Liability is visited on a
pedestrian only where he or she was not in a marked crosswalk or entered a
crosswalk when it was not safe to do so.

[65]

Sections 179(1) and (2) of the
Motor Vehicle Act,
R.S.B.C. 1996,
c. 318,

state:

179  (1) Subject to section 180, the driver of a vehicle
must yield the right of way to a pedestrian where traffic control signals are
not in place or not in operation when the pedestrian is crossing the highway in
a crosswalk and the pedestrian is on the half of the highway on which the
vehicle is travelling, or is approaching so closely from the other half of the
highway that he or she is in danger.

(2)  A pedestrian must not leave
a curb or other place of safety and walk or run into the path of a vehicle that
is so close it is impracticable for the driver to yield the right of way.

I observe that crosswalk in the legislation is not
confined by definition to a marked crosswalk.

[66]

Although there was dispute in the evidence concerning the appellants
lookout on entering the crosswalk, it is clear that she had the right-of-way as
she approached the point of collision.  The issue is whether she had a
common-law duty to avoid a foreseeable risk of harm to herself.

[67]

The appellant concedes that right-of-way is subject to a common-law duty
to avoid a foreseeable risk of harm, but she asserts that a pedestrian who is
lawfully in a crosswalk has special protection.  She does not contend that a
crosswalk is a risk-free zone, but states that a pedestrian need not exercise
extreme vigilance or take heroic efforts to protect his or her safety.  She
relies on a number of authorities to support this proposition.  I have reviewed
them all and refer to some of them.

[68]

In
Miksch v. Hambleton,
[1990] B.C.J. No. 1810, Mr. Justice
Donald, sitting as a trial judge, suggested that once a pedestrian is lawfully
in a crosswalk, absent overt conduct that could mislead motorists into
thinking they may proceed safely, pedestrians are entitled to assume that
motorists will yield the right-of-way and will share no responsibility if
struck in the crosswalk.  Neither the pedestrian nor the driver saw each
other.  Donald J. noted that the plaintiff hesitated at the centre of the
intersection.  He found that she must have thought that any oncoming traffic
would stop for her.

[69]

The Supreme Court of Canada overturned this Courts finding of
contributory negligence against a pedestrian in
Coso v. Poulos,
[1969]
S.C.R. 757.  The plaintiff was crossing a six-lane busy street in Vancouver,
British Columbia in an unmarked crosswalk.  A truck to his left in the lane
closest to the sidewalk slowed and stopped.  A vehicle in the lane beside the
truck did not stop and struck the plaintiff as he passed the stopped truck and
entered the next lane.  The plaintiff had looked to the left, but did not see
the vehicle because his vision of it was obstructed by the truck.  The
plaintiff then concentrated on traffic approaching from the right.

[70]

The trial judge stated:

Was the plaintiff guilty of
contributory negligence? He had the right-of-way and was entitled to expect
that motorists would respect it. The truck did respect it. Was he not then
entitled to expect that vehicles to the south of the truck would observe the action
of the truck and act accordingly? I think he was. I do not say that he might
not, by the exercise of extreme vigilance, have avoided this accident, but I do
not think that in the circumstances such a degree of vigilance was required of
him. I find that the defendant is wholly liable.

[71]

In overturning this Courts finding, Mr. Justice Hall observed at
p. 761:

The Court of Appeal was in error in saying: The learned
Trial Judge has held that as the appellant entered the southerly lane he was
running or walking fast. It is clear from the record that no such finding was
made by Wilson C.J.S.C. He did say when recapitulating the evidence of the
respondent that the respondent had said: He (the appellant) was running or
walking fast but that was a statement of what the respondent had said and not
a finding of fact, and Wilson C.J.S.C. did not say that he accepted the
respondents evidence in this regard for it is evident that he did not do so.
He chose instead to accept the evidence of Preovolos who was a passenger in the
respondents automobile.

This error appears to have
influenced the Court of Appeal to find the appellant partly at fault to the
extent of 20 percent. I do not think that the Court of Appeal was justified in
disturbing the learned trial judges finding that the appellant was not at fault
on the basis of this misreading of Wilson C.J.S.C.s reasons. I would
accordingly allow the appeal on this aspect of the case and restore the finding
that the respondent was solely at fault.

[72]

The appellant also relies on
Jung Estate v. Krimmer
,

[1990]
47 B.C.L.R. (2d) 145.  In that case, the deceased was in a line of people
crossing a street in a crosswalk.  There were six lanes.  Cars were stopped in
the first five lanes.  A driver impaired by alcohol and drugs drove at 30 miles
per hour through the sixth lane and hit the deceased.  This Court stated at 148:

The first thing to note is that this is not a case such as
Cook
v. Tully
, [1971] 5 W.W.R. 94 (S.C.C.), in which the pedestrian hurried into
the path of the oncoming vehicle. The pedestrians, including Peter Jung, waited
at the crosswalk for the traffic to stop and then they proceeded at a normal
pace across the well-marked, well lighted crosswalk. Some of the group had
preceded Jung across the third westbound lane; some of the group, including his
wife and his friend, Mr. Eng, were behind him. Vehicles waited in five of
the six lanes for the pedestrians to reach the south side of Hastings Street.

In this setting, Peter Jung was
entitled to assume that he was safe; he was entitled to assume that the driver
of any motor vehicle approaching the crosswalk would obey the law, indeed obey
the dictates of the setting I have described and yield him the right of way. He
was not expected to assume that a motor vehicle would come through the
crosswalk at 30 miles per hour, its driver ignorant of that setting by reason
of his impairment.

[73]

Petijevich v. Law
,

[1969] S.C.R. 257, was an appeal from
this Court that upheld the dismissal of the plaintiffs claim.  Inadmissible
evidence was admitted that supported an inference the plaintiff ran across a
highway.  The Supreme Court allowed the appeal on the basis that there was no
evidence to support such a conclusion.  At page 266, the Court stated:

There is no evidence upon which
any finding could be made that the female appellant started across the highway 
without looking to see if it was safe to do so or that she did anything to
jeopardize her own safety once she had made a substantial entry into that
intersection.

[74]

Donald J.A. referred to
Coso
and
Petijevich
in
Traynor
v. Degroot,
2003 BCCA 483, in which this Court upheld a finding that the
plaintiff was not contributorily negligent.  She jogged across a street passing
in front of two vehicles that had stopped for her and was struck by a vehicle
in the third lane, which had changed lanes to pass the stopped vehicles.

[75]

I do not read the authorities as supporting the proposition that once pedestrians
are lawfully in a crosswalk they have a special immunity from the obligation to
attend to their own safety.  Comments that heroic action or extreme measures
are not required merely reflect the circumstances of the cases in which they
were made.  In my view, a person  driver or pedestrian  who has the right-of-way
is entitled to assume that others will act lawfully and will respect it.  That
does not mean that they can ignore the risk that others may not do so and place
themselves in danger.

[76]

Contributory negligence reflects the fact that parties ought not to create
a foreseeable risk of harm to themselves.  It is not an obligation that is owed
to others.  It is an obligation individuals owe to themselves.

[77]

After quoting the applicable legislation, the judge charged the jury on
contributory negligence as follows:

There is no evidence that when Ms. Paskall
stepped off the curb and into the crosswalk, there was any vehicle so close
that it was impracticable to yield the right-of-way.  Mr. Hnat was able to
stop for her, and Mr. Scheithauer was even further away.  So she did
establish her right-of-way.

Once a pedestrian has safely entered the crosswalk,
she is entitled to assume that approaching drivers will follow the rules of the
road and yield the right-of-way.  If we could not make that kind of assumption
while driving or crossing a street, if we had to always assume that someone
else is going to create a dangerous situation, none of us would ever get
anywhere.  At the same time, no one is entitled to ignore a dangerous situation
if they see one developing or if they should, in all the circumstances, have seen
it developing.

So the question on contributory negligence
is whether a reasonable pedestrian in the circumstances should have seen Mr. Scheithauers
car approaching and recognized, before she stepped into its path, that it was not
slowing down or stopping.

You should keep
in mind that a person who is suddenly and unexpectedly confronted with an emergency
situation is not expected or required to use the same judgement and care that
is expected in calmer and less hurried moments.  Such a person is not required
to exercise extraordinary care and control.  His or her duty is to exercise
only the care that an ordinary, prudent person would exercise in the same
situation.  The test is not whether a better course of action was open, but whether
what was done was what an ordinary, prudent person might reasonably be expected
to do in such an emergency.

[78]

In the present case, there was evidence on which the jury could conclude
that the appellant did not look to her right before entering the lane of travel
of the respondent.  That is, by proceeding into that lane without looking, she
jeopardized her own safety.  In my view, the judge did not err in leaving the
issue of the appellants possible contributory negligence to the jury.  He
properly and fairly instructed the jury on the issue.

Costs  cross appeal

[79]

The respondent cross appeals the judges costs order and seeks an order
awarding him costs from the date of his first offer capped, in the
alternative, so the amount recovered by him does not exceed the amount
recovered by the Appellant for her costs up to the Respondents first offer.

[80]

The trial judge rejected the respondents contention that costs payable
to the appellant should be apportioned and that he should be awarded costs
based on his offer to settle.  I repeat para. 37 of the judges costs
reasons:

[37]      In this case, I find
the consideration under R. 9-1(6)(a) to be determinative. I am not only
unable to say the offers ought reasonably to have been accepted, but I find
that they could not reasonably have been accepted in the context of the
evidentiary vacuum in which they were presented. I conclude the plaintiff is
entitled to her costs as if the offers had not been made.

The evidentiary vacuum to which the judge referred was the
absence of a medical report delivered by the respondent to the appellant.  It
relates to the second offer.

[81]

In my view, the judge erred in rejecting the respondents position on
this basis.

[82]

The judge addressed the applicable law in paras. 28-31:

[28]      Rule 9-1 is identical in wording and effect to
former R. 37B, which in turn replaced a rule under which a plaintiffs
failure to obtain a judgment in excess of an offer to settle resulted in
mandatory costs consequences. The current rule gives the court what is clearly
intended to be an unfettered discretion:
Bailey v Jang
, 2008 BCSC 1372
at para 19.

[29]      The underlying purpose of the rule is to encourage
settlement by rewarding the party who makes a reasonable offer and penalizing
the party who declines to accept such an offer:
AE (Litigation guardian of)
v DWJ,
2009 BCSC 505 at para 61, affd 2011 BCCA 279. In
Dempsey v
Oh
, 2011 BCSC 627 at para 19, it is made clear that [i]t is not the
courts function to ensure that a plaintiff makes a net recovery from an action
when it has ignored a reasonable offer. However, this Court has said that one
should be cautious, with the advantage of hindsight, in equating having guessed
wrongly with having been unreasonable in rejecting an offer:
Lumanlan v
Sadler
, 2009 BCSC 142 at para 35;
Fan v Chana
, 2009 BCSC 1497
at para 19.

[30]      Some of the factors the court may consider in
exercising its discretion are set out in R. 9-1(6). The first of
these--and, in my view, the most important in this case--is whether the offer
ought reasonably to have been accepted. In
Hartshorne v Hartshorne
, 2011
BCCA 29 the Court of Appeal said at para 27:

The first factor - whether the
offer to settle was one that ought reasonably to have been accepted - is not
determined by reference to the award that was ultimately made. Rather, in
considering that factor, the court must determine whether, at the time that the
offer was open for acceptance, it would have been reasonable for it to have
been accepted:
Bailey v. Jang
, 2008 BCSC 1372, 90 B.C.L.R. (4th) 125 at
para. 24;
A.E. v. D.W.J.
at para. 55. As was said in
A.E. v.
D.W.J.
, The reasonableness of the plaintiffs decision not to accept the
offer to settle must be assessed without reference to the courts decision
(para. 55). Instead, the reasonableness is to be assessed by considering
such factors as the timing of the offer, whether it had some relationship to
the claim (as opposed to simply being a nuisance offer), whether it could be
easily evaluated, and whether some rationale for the offer was provided. We do
not intend this to be a comprehensive list, nor do we suggest that each of
these factors will necessarily be relevant in a given case.

[31]      One test that has been
applied on this question is whether reasonable counsel aware of all of the
evidence in this case but unaware of the jury award ought to have encouraged
the plaintiff to accept the offer at the time it was made:
Khunkhun v Titus
,
2011 BCSC 1677 at para 25.

[83]

In my view, while the discretion is very broad, it is not unfettered. 
It must be exercised in accordance with principle:
Hartshorne v. Hartshorne,
2011 BCCA 29 at paras. 22-23.  I do not consider that the phrase in
Hartshorne
 whether some rationale for the offer was provided  leads to a requirement
that a party must provide the plaintiff with evidence on which she could judge
the reasonableness of the offers to settle, as the judge suggested at para. 35.

[84]

An explanation for an offer is needed in some cases.
Hartshorne
,
which involved an attempt to settle a complex matrimonial dispute,

is an
example.  I do not think that leads to the necessity of providing evidence to
support the reasonableness of the offer.  In any event, this Court does not
know what, if any, explanation for the offer was provided by the respondent.  It
would be surprising if there was no dialogue between the representatives of
parties to a personal injury dispute concerning offers made during the course
of proceedings.

[85]

The appellant was represented by experienced, competent counsel.  In her
reasons granting an adjournment of the trial, Fitzpatrick J. referred to
the statement of the appellants trial counsel that our assessment of damages
has changed dramatically based on the reports delivered in March 2011. 
Counsel, of course, knew that the appellant had been examined by a doctor
retained by the respondent and knew that the respondent had not filed a medical
report.  This meant that the respondent was content to challenge the
appellants case by cross-examining the appellant and her witnesses.

[86]

The line of attack and the appellants potential vulnerability were
obvious.  She had not voiced her complaints in the years immediately following
the accident.  The respondent had medical reports from the appellant that
supported his contention that she did not sustain serious, adverse ongoing
effects.  These were supplanted by recent medical reports that appeared to be at
variance with the earlier reports and that were based primarily on
self-reporting by the appellant.  Her counsel must have known the risk in
failing to call the appellants common-law husband and her friends.  This is
not to say that the appellant was not entitled to attempt to convince a jury
that she did sustain longstanding serious effects from the accident, but it is
relevant to whether she should have accepted the offers.

[87]

It is not suggested that the offers were unreasonable.  The issue is
whether they ought reasonably to have been accepted.  In my view, the judges
conclusion that the appellant could not evaluate the reasonableness of the last
offer was based on an error of principle: imposing an obligation on the
respondent to provide evidence to the appellant on which she could evaluate the
reasonableness of the offer.

[88]

The judge stated that not only was he unable to say that the offer
s
ought reasonably to have been accepted, he found that
they
could not
reasonably have been accepted (emphasis added), but he did not specifically address
the first offer. It also was substantially higher than the total award of the
jury.

[89]

It is clear from the comments of Fitzpatrick J., quoted above, that
counsel was quite capable of assessing the reasonableness of the first offer.  Counsel
stated that our assessment of damages has changed dramatically, indicating
that an assessment had been made previously.

[90]

In his factum, the respondent stated:

Defence
costs can be capped so they do not exceed the costs [the appellant] could
recover up to the first offer.  This would provide the defence with most of the
benefits intended by Rule 9-1 while ensuring a limited effect on [the
appellant].

I agree with this observation.

Conclusion

[91]

I would dismiss the appeal and allow the cross appeal.

[92]

I would order that the appellant is entitled to 80% of her costs to the
date of the first offer and that the respondent is entitled to his costs thereafter,
capped so that the amount recovered by him does not exceed the amount recovered
by the appellant for her costs up to the Respondents first offer.  The costs of
the parties may be set-off against each other.

[93]

I have had the opportunity to read a draft of the concurring reasons of
Madam Justice Saunders.  I agree with her comments.

The Honourable Mr. Justice Chiasson

I
agree:

The
Honourable Mr. Justice Willcock

Reasons for Judgment of
the Honourable Madam Justice Saunders:

[94]

I have had the benefit of reading in draft the reasons for judgment of
Mr. Justice Chiasson. I agree with him that the appeal should be
dismissed; I agree as well that the cross appeal should be allowed on the terms
he proposes.

[95]

There are two matters, however, that I would comment on. First is the
issue of contributory negligence, and second is the scale of non-pecuniary
damages in this case of a traumatic brain injury.

[96]

I understand the law on liability to be as my colleague has stated it,
that even where, as here, the pedestrian had the right of way, and was in a
crosswalk, she still was bound to take reasonable care for herself while
crossing the intersection.

[97]

Ms. Paskall has cerebral palsy, and testified she crosses a street
more slowly than many, and is less steady on her feet than many. While this, and
other mobility issues faced by members of the community can, in the right
circumstances, be highly relevant to a pedestrians discharge of the duty of
care for ones self, this is not such a case because the evidence of fault
founding the submission of contributory negligence, a failure to look, was
unrelated to Ms. Paskalls cerebral palsy. Indeed, Ms. Paskall
testified that it was her practice to be watchful and to look in both
directions, even when traffic was stopped for her. That evidence contrasted
with the evidence of a driver who stopped for her, and a pedestrian, both of
whom testified Ms. Paskall did not look before she stepped out. It was
open for the jury to accept the evidence of those two witnesses, to conclude
she did not look as she testified was her practice, that had she done so the
vehicle that struck her would have been seen because it was there to be seen,
and that Ms. Paskall then should not have moved into its lane until she
perceived it to be slowing or stopped. While the fault of the driver far
exceeded the fault of Ms. Paskall, as the jury found, I consider it was
open to the jury to assign a degree of fault to her. It therefore was not an
error for the judge to leave the issue of contributory negligence with the
jury.

[98]

My second comment is in respect to the award of non-pecuniary damages.
Damages are a question of fact, as to which this court owes deference to the
fact finder. The classic statement of our role as an appellate court found in
Nance
v. British Columbia Electric Railway Company Ltd.
, [1951] A.C. 601 at
613-14, [1951] 3 D.L.R. 705 (P.C.), has equal force today:

Whether the assessment of damages be by a judge or a jury,
the appellate court is not justified in substituting a figure of its own for
that awarded below simply because it would have awarded a different figure if
it had tried the case at first instance. Even if the tribunal of first instance
was a judge sitting alone, then, before
the appellate court
can properly
intervene, it
must be satisfied
either that the judge, in assessing the
damages, applied a wrong principle of law (as by taking into account some
irrelevant factor or leaving out of account some relevant one); or, short of
this,
that the amount awarded is either so inordinately low or so
inordinately high that it must be a wholly erroneous estimate of the damage
(
Flint v. Lovell
, [1935] 1 K.B. 354, approved by the House of Lords in
Davies
v. Powell Duffryn Associated Collieries, Ld.
, [1942] A.C. 601). The last
named case further shows that
when on a proper direction the quantum is
ascertained by a jury, the disparity between the figure at which they have
arrived and any figure at which they could properly have arrived must, to
justify correction by a court of appeal, be even wider than when the figure has
been assessed by a judge sitting alone.
The figure must be wholly out of
all proportion (
per
Lord Wright,
Davies v. Powell Duffryn Associated
Collieries, Ld.
, at 616).

[Emphasis
added.]

[99]

While the award is very much at the low end of those amounts awarded for
traumatic brain injury in many other cases, we cannot say, on the evidence the
jury could have accepted, that the award is a wholly erroneous estimate of her
loss of amenities and enjoyment of life.

[100]

Accordingly,
I, too, would dispose of the appeal and cross appeal in the manner described by
Mr. Justice Chiasson.

The
Honourable Madam Justice Saunders


